Citation Nr: 1336850	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-42 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a nasal disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 2007.  His military awards include the Combat Action Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Roanoke, Virginia RO. 

The Veteran filed his claim for service connection for a "sinus" disability.  In the most recent VA examination in March 2012, the examiner made a diagnosis of rhinitis.  The diagnosis of a nasal disability different from that claimed by the Veteran does not necessitate separate claims, but rather all nasal diagnoses need to be considered in adjudication of the service connection claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5   (2009).  Accordingly, the Board has characterized the Veteran's claim as set forth on the first page of the decision.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a June 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22, appointing the Armed Forces Service Corporation as his representative.  The Board recognizes the change in representation. 

In March 2011, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the Veteran's claim in March 2011 for further development.

The Veteran filed a claim for service connection for a sinus disability.  The Board noted that the Veteran, in November 2005, sought treatment in service for sinus congestion and reported having the symptoms around the same time every year.  The Veteran also had two prior VA examinations in September 2007 and November 2009.  The September 2007 VA examiner made a diagnosis of chronic sinusitis but did not make any specific clinical findings.  In November 2009, the VA examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis, nor was there a finding of bacterial rhinitis. 

Thus, the Board directed that the Veteran be provided another VA examination and requested the examiner provide an opinion as to whether the Veteran has current sinusitis (to include sinusitis at any time during the pendency of his appeal), and, if so, whether such sinusitis is related to service.

The Veteran was provided a VA examination in March 2012, where the examiner concluded that the Veteran did not have sinusitis, but allergic rhinitis.  The examiner did not offer an opinion as to whether the allergic rhinitis is related to service.  

A medical diagnosis that differs from the claimed condition, in this case, sinusitis, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  In accordance with Clemons, the Board has determined that the March 2012 VA examiner should clarify whether the Veteran's allergic rhinitis is related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the March 2012 examination, or appropriate substitute if unavailable, for an addendum opinion.  If the VA clinician deems additional examination of the Veteran is necessary to provide the requested opinion, such examination should be scheduled.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's allergic rhinitis, diagnosed in March 2012, had its onset during service, or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestations, clinical course, and the character of the disability found.

The examiner is asked to specifically reconcile his/her opinion with the in-service treatment sought by the Veteran in May 2001, complaining of nasal congestion, and November 2005, complaining of sinus congestion.

2.  After the development requested is completed, adjudicate the claim for service connection for a nasal disability, to include sinusitis and allergic rhinitis.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


